USCA11 Case: 20-12955        Date Filed: 04/29/2022   Page: 1 of 13




                                             [DO NOT PUBLISH]
                              In the
         United States Court of Appeals
                   For the Eleventh Circuit

                     ____________________

                           No. 20-12955
                     ____________________

UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,
versus
PRESTON HESTER, JR.,
a.k.a. Preston Clayton Hester, Jr.,


                                             Defendant-Appellant.


                     ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
             D.C. Docket No. 0:20-cr-60051-WPD-1
                    ____________________
USCA11 Case: 20-12955          Date Filed: 04/29/2022       Page: 2 of 13




2                        Opinion of the Court                    20-12955

Before NEWSOM, MARCUS, Circuit Judges, and LAWSON,∗ District
Judge.
PER CURIAM:
       Preston Hester pleaded guilty to failing to register as a sex
offender. The district court sentenced him to 21 months in prison,
followed by a five-year term of supervised release. Hester chal-
lenges the procedural and substantive reasonableness of his sen-
tence. We affirm.
                                     I
       Hester pleaded guilty to statutory rape in 2014 and, conse-
quently, is required to register as a sex offender. He failed to do so,
was arrested and indicted, and pleaded guilty to failing to register
as sex offender in violation of 18 U.S.C. § 2250.
       The district court deferred sentencing and ordered a presen-
tence investigation report, which provided a base criminal-offense
level of 14 and a Guidelines imprisonment range of 21–27 months.
The PSR also provided five years as the Guidelines term of super-
vised release, recommended a fine schedule, and suggested 14 sep-
arate special conditions of supervision.
       Hester objected to the PSR on several grounds. First, he ob-
jected to the length of his supervised release and to the suggested



∗ Honorable Hugh Lawson, Senior United States District Judge for the Middle
District of Georgia, sitting by designation.
USCA11 Case: 20-12955       Date Filed: 04/29/2022     Page: 3 of 13




20-12955               Opinion of the Court                        3

fine. Next, Hester objected to the following special conditions of
supervision: (1) the requirement to make a co-payment on the rec-
ommended mental-health treatment, (2) the requirement to attend
an anger-management/domestic-violence treatment program,
(3) the prohibition against him having an encryption program on
his computer, (4) the total ban on contact with minors, (5) the ban
on his future involvement in children’s organizations, (6) the man-
date that he complete a sex-offender-treatment program, and
(7) the prohibition against him possessing adult pornography.
        Hester also objected to the “Adam Walsh Act Search Condi-
tion,” which would require him to submit to periodic, unan-
nounced searches. In that objection, Hester requested that “the
Three Level Tier system contained in [the] Adam Walsh Act . . . be
set forth in the [PSR] and that the appropriate Tier level for [him]
be set forth.” Hester acknowledged that, elsewhere, the PSR clas-
sified him as a Tier II sex offender. Nonetheless, he asserted that
being notified of that calculation “is as important to [him] as any
other special condition” because his tier-level classification would
determine “the length of the search condition.”
       At the sentencing hearing, the district court granted Hester’s
objections to the fine and the prohibition on possessing adult por-
nography. The court then denied Hester’s remaining objections
and his request for a downward departure and imposed a bottom-
of-the-Guidelines sentence of 21 months’ imprisonment, to be fol-
lowed by five years’ supervised release.
USCA11 Case: 20-12955       Date Filed: 04/29/2022     Page: 4 of 13




4                      Opinion of the Court                20-12955

       Hester appeals, protesting that his sentence is both proce-
durally and substantively unreasonable. First, he contends that it
is procedurally unreasonable because the district court failed to de-
termine his proper base-offense level under SORNA’s tier classifi-
cations. Second, he asserts that it is substantively unreasonable be-
cause several of the special conditions of his supervised release are
not reasonably related to proper sentencing factors and involve a
greater deprivation of liberty than is reasonably necessary to
achieve the purposes of sentencing.
                                 II
       We begin with Hester’s procedural-reasonableness chal-
lenge. A sentence “may be procedurally unreasonable if,” for ex-
ample, “the district court improperly calculates the Guidelines
range.” United States v. Gonzalez, 550 F.3d 1319, 1323 (11th Cir.
2008) (per curiam). Hester insists that’s what happened here. He
claims that the district court failed to properly determine his
SORNA tier classification, which directly affects a defendant’s base-
offense level. See U.S.S.G. § 2A3.5(a).
                                 A
       Ordinarily, we would review the sentence’s procedural rea-
sonableness for abuse of discretion. See United States v. Alfaro-
Moncada, 607 F.3d 720, 734 (11th Cir. 2010). But if Hester “did not
object to the procedural reasonableness at the time of his sentenc-
ing, we review for plain error” only. United States v. Vandergrift,
754 F.3d 1303, 1307 (11th Cir. 2014).
USCA11 Case: 20-12955        Date Filed: 04/29/2022     Page: 5 of 13




20-12955               Opinion of the Court                         5

        Hester contends that he properly challenged his base-offense
level at the sentencing hearing. And, to be sure, Hester requested
“that the appropriate tier level . . . be set forth.” Sent’g Tr. at 9.
But he did so in the context of “[o]bjection number 11” to the PSR,
id.,—an objection that pertained only to the PSR’s “Paragraph
128,” which outlined the “Adam Walsh Act Search Condition,”
Def.’s Objs. to PSR at 6. Hester’s counsel stated that specifying the
tier level mattered because it would determine “the length of the
search condition” and because “[t]he tier system will say how long
he basically stays on the Sex Offender Registry.” Sent’g Tr. at 10.
But he never linked the tier-level classification to his base-offense
level, which was provided in the PSR’s Paragraph 12—an alto-
gether different section of the PSR.
       “[T]o preserve an objection to his sentence for appeal,” a de-
fendant “must raise that point in such clear and simple language
that the trial court may not misunderstand it.” United States v.
Ramirez-Flores, 743 F.3d 816, 821 (11th Cir. 2014) (quotation marks
omitted). An issue is not preserved for appeal when “the factual
predicates of an objection are included in the sentencing record,
but were presented to the district court under a different legal the-
ory.” United States v. Massey, 443 F.3d 814, 819 (11th Cir. 2006).
      Hester brought up his tier-level calculation at sentencing,
but he did so for an entirely different purpose—to determine how
long he’d have to remain on the Sex Offender Registry. Because
Hester never objected to his base-offense calculation, and because
the objection he did raise was “substantively different from the
USCA11 Case: 20-12955         Date Filed: 04/29/2022     Page: 6 of 13




6                       Opinion of the Court                  20-12955

argument [he] now raises” on appeal, our review is for plain error
only. Ramirez-Flores, 743 F.3d at 821.
                                   B
        To prevail on plain-error review, Hester “must demonstrate
(1) that the district court erred; (2) that the error was ‘plain’; and
(3) that the error affected his substantial rights.” Vandergrift, 754
F.3d at 1307 (cleaned up). “An error is ‘plain’ if controlling prece-
dent from the Supreme Court or the Eleventh Circuit establishes
that an error has occurred.” Ramirez-Flores, 743 F.3d at 822. “If
all three conditions are met, we then decide whether the error se-
riously affected the fairness, integrity, or public reputation of judi-
cial proceedings.” Vandergrift, 754 F.3d at 1307 (cleaned up).
        Hester contends that “it was error for the district court to
fail to determine [his] proper base offense level at sentencing.” Ap-
pellant’s Reply Br. at 4. And, to be clear, a total failure to determine
a defendant’s base-offense level would constitute a “significant pro-
cedural error.” Gall v. United States, 552 U.S. 38, 51 (2007).
       But that’s not an accurate description of what happened
here. The district court explicitly adopted the PSR’s total-offense-
level calculation of 12, implicitly adopting its base-offense-level cal-
culation of 14. What’s more, defense counsel expressly agreed at
sentencing that the calculation was correct. Hester cites no author-
ity to suggest that the district court must independently explain
how it arrived at the defendant’s offense level when the calculation
USCA11 Case: 20-12955             Date Filed: 04/29/2022          Page: 7 of 13




20-12955                    Opinion of the Court                                 7

provided in the PSR is explicitly endorsed by defense counsel. 1 Ac-
cordingly, any error was not “plain.” See Ramirez-Flores, 743 F.3d
at 822.
        In any event, even if the district court had plainly erred, Hes-
ter failed to argue in his opening brief that any error affected his
substantial rights. See United States v. Olano, 507 U.S. 725, 734
(1993) (“It is the defendant rather than the Government who bears
the burden of persuasion with respect to prejudice.”). To be sure,
in his reply brief he asserted that the alleged error affected his sub-
stantial rights because “his base offense level would have been 12
instead of 14 which would have resulted in a lower sentence.” Ap-
pellant’s Reply Br. at 5. But that “argument[] come[s] too late.”
Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 683 (11th Cir.
2014). “Arguments raised for the first time in a reply brief are not
properly before a reviewing court.” United States v. Coy, 19 F.3d
629, 632 n.7 (11th Cir. 1994) (per curiam). Therefore, even if Hes-
ter had asserted a plain error, he still couldn’t prevail because he
forfeited any argument that the error affected his substantial rights.


1 The  Supreme Court’s opinion in Rosales-Mireles v. United States, 138 S. Ct.
1897 (2018), is instructive. In that case, the district court relied on an errone-
ous PSR to arrive at an incorrect Guidelines calculation and the Court reversed
on plain-error review. Id. at 1905. But the Court’s plain-error determination
was not based on the district court’s reliance on the PSR’s calculation. See id.
Instead, there was plain error because the PSR itself contained an obvious er-
ror—it had double counted a previous conviction—that the district court
failed to correct. Id. Hester does not assert that the PSR’s calculation is plainly
erroneous.
USCA11 Case: 20-12955            Date Filed: 04/29/2022        Page: 8 of 13




8                         Opinion of the Court                      20-12955

                                   * * *
       The district court did not plainly err. Even if it had, Hester
forfeited any argument that the error affected his substantial rights.
Accordingly, we affirm the sentence as procedurally reasonable.
                                      III
       Separately, Hester challenges several conditions of his super-
vised release as substantively unreasonable.2 We will reverse con-
ditions of supervised release “only if we have a definite and firm
conviction that the district court committed a clear error of judg-
ment in the conclusion it reached.” United States v. Moran, 573
F.3d 1132, 1137 (11th Cir. 2009) (cleaned up).
        Hester—as the party challenging the sentence—“bears the
burden of demonstrating that the sentence is unreasonable in light
of the record, the factors listed in 18 U.S.C. § 3553(a), and the sub-
stantial deference afforded sentencing courts.” United States v.
Taylor, 997 F.3d 1348, 1352–53 (11th Cir. 2021) (per curiam). Gen-
erally, it’s within the sentencing court’s discretion to “order special
conditions that: (1) are reasonably related to the nature and circum-
stances of the offense, history and characteristics of the defendant,
and the needs for adequate deterrence, to protect the public, and
to provide the defendant with needed training, medical care, or
correctional treatment in an effective manner; (2) involve no

2 Because  Hester objected to the conditions at the sentencing hearing, our re-
view is for abuse of discretion. United States v. Moran, 573 F.3d 1132, 1137
(11th Cir. 2009).
USCA11 Case: 20-12955       Date Filed: 04/29/2022     Page: 9 of 13




20-12955               Opinion of the Court                        9

greater deprivation of liberty than is reasonably necessary; and
(3) are consistent with any pertinent policy statements issued by
the Sentencing Commission.” Id. at 1353.
       Below, we independently address each condition that Hes-
ter challenges. None renders his sentence substantively unreason-
able.
                                 A
       Hester first challenges the condition that he “shall have no
personal, mail, telephone, or computer contact with children/mi-
nors under the age of 18 or with the victim.” He asserts that be-
cause the government presented “no evidence . . . indicating that
[he] has a problem, or ever had a problem, with inappropriate con-
tact with his own children,” and because there was no evidence “to
show that supervised contact with minors was not a reasonable and
appropriate solution,” the district court abused its discretion. Ap-
pellant’s Br. at 26–27.
       The district court, after considering “the sentencing guide-
lines” and “the factors in [18 U.S.C. §] 3553(a),” determined that
“no contact with minors” was part of “a reasonable and sufficient
sentence.” At the sentencing hearing, the district court heard Hes-
ter’s objections that the condition was overly restrictive because it
might prevent him from, for example, attending family gatherings.
But the court clarified that Hester could “ask his probation officer”
for “an exception” “in specific instances” and, if the probation
USCA11 Case: 20-12955           Date Filed: 04/29/2022       Page: 10 of 13




10                        Opinion of the Court                     20-12955

officer denied his request, Hester could seek judicial review of that
denial.
       It’s clear to us that the prohibition on contact with minors is
reasonably related to Hester’s “history and characteristics.” Tay-
lor, 997 F.3d at 1353. Hester was previously convicted of a sex
crime involving a minor. The relationship between that conviction
and the prohibition on contact with minors requires no elabora-
tion. For the same reason, the condition is reasonably related to
the need “to protect the public.” Id.
       Hester’s objection boils down to whether the ban on contact
with minors is overly restrictive—whether it is a “greater depriva-
tion of liberty than is reasonably necessary.” Id. But we’ve rou-
tinely upheld similar bans—subject to reasonable exceptions at the
probation officer’s discretion—on contact with minors for similarly
situated defendants. See, e.g., Moran, 573 F.3d at 1140; United
States v. Taylor, 338 F.3d 1280, 1286 (11th Cir. 2003) (per curiam).
Because the condition is for a relatively short period of time and
permits Hester to seek reasonable exceptions, the sentence does
not impose any “greater deprivation of liberty than is reasonably
necessary.” Taylor, 997 F.3d at 1353; see also United States v.
Duke, 788 F.3d 392, 401–03 (5th Cir. 2015). 3


3 The district court’s written judgment does not explicitly include the caveat
that Hester may seek exceptions from his probation officer. But the court un-
equivocally said as much when it orally pronounced his sentence at the sen-
tencing hearing. To the extent the sentence as orally pronounced conflicts
with the written judgment, the oral pronouncement controls. United States
USCA11 Case: 20-12955           Date Filed: 04/29/2022        Page: 11 of 13




20-12955                  Opinion of the Court                              11

                                      B
       Next, Hester contends that the district court’s requirement
that he undergo mental-health, anger-management, and sex-of-
fender evaluations and treatment—if deemed necessary by the pro-
bation officer—is unreasonable. The PSR states that Hester re-
ported several mental illnesses from which he has suffered over the
years, including post-traumatic stress disorder, active thought dis-
order, fugue disorder, anxiety disorder, and bipolar disorder. Apart
from those mental-health issues, he has been convicted of a sex
crime, as well as other violent crimes. Therefore, these conditions
are “reasonably related to the . . . history and characteristics of the
defendant.” Taylor, 997 F.3d at 1353.
      Hester’s protestations are rooted primarily in the fact that
he has previously undergone similar treatments and that he
shouldn’t be forced to pay for the treatments. It is possible, we
suppose, that Hester’s previous treatments render future treat-
ments of limited value. But perhaps not. The district court left it
up to the probation officer to make that determination, which
we’ve previously held is not an abuse of discretion. See Moran, 575


v. Bates, 213 F.3d 1336, 1340 (11th Cir. 2000). Accordingly, we understand this
condition of supervised release to be subject to exceptions at the parole of-
ficer’s discretion—as it was orally pronounced. And that’s important, because
an “absolute” or unconditional prohibition on contact with minors might be
more suspect. Cf. Duke, 788 F.3d at 402–03 (striking down an “absolute, life-
time condition prohibiting [defendant] from having any contact with minors”
as an abuse of discretion).
USCA11 Case: 20-12955       Date Filed: 04/29/2022     Page: 12 of 13




12                     Opinion of the Court                 20-12955

F.3d at 1139–40. And any objection to the requirement that Hester
“contribute to the cost of the treatment based on [his] ability to
pay,” Sent’g Tr. at 26, is “meritless,” Taylor, 338 F.3d at 1284.
       The court’s belief that he should be evaluated and submit to
such treatment as the probation officer deems necessary is not a
“clear error of judgment.” Moran, 573 F.3d at 1137 (quotation
omitted).
                                  C
        Finally, Hester asserts that it is unreasonable for him to “be
precluded from having an encryption program on his computer”
because “[h]is conviction is not related to the use of a computer in
any way.” Appellant’s Br. at 28. It’s true that his present conviction
is not related to the use of a computer. But the condition is related
to his general characteristics and history. Hester has “advance[d]
computer skills” and previously used a computer and computer
software to “carry out” a bank-fraud scheme. PSR at 9–12, 27.
       Moreover, Hester has never put forth any legitimate reason
that he needs an encryption program—so any deprivation of his
liberty is minimal. And he does not contest that encryption soft-
ware might impede the probation officer’s periodic searches of his
computer—so the encryption prohibition is “reasonably neces-
sary” to give effect to the search condition.
USCA11 Case: 20-12955       Date Filed: 04/29/2022     Page: 13 of 13




20-12955               Opinion of the Court                        13

                               * * *
       The district court did not plainly err when it adopted the
PSR’s criminal-offense-level calculation. Nor did it abuse its discre-
tion by imposing several conditions of supervised release.
       AFFIRMED.